DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 2/25/2022, in which claims 1, 14, and 20 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al (US 2015/0199482 A1), in view of  Seneski et al (US 2015/0019576 A1), and further rin view of Sherman et al (US 2018/0067998 A1).
As per claim 1, Corbin et al (US 2015/0199482 A1) discloses,
A system for providing data stream transform (para.[0034]; “adapter component 1004 to transform the request stream to separate internal and external endpoint data formats” and para.[0036]; “data stream segment processing component 1500B that analyzes and processes each segment of each data stream”). 
the system comprising: an input configured to receive a data stream (para.[0038]; “A data stream containing multiple transaction sets, enters the system”).
the data stream comprising a serialized data structure comprising segments and segment identifiers (para.[0038]; “transaction sets from the input stream are preserved in the structured format” and para.[0042]; “examine the transaction data to determine the element separator and segment terminator ………Data elements are grouped into a larger structure referred to as a segment …….detection of the delimiters identifies each segment of the transactional datastream”).
a parser configured to identify a segment identifier associated with the data stream (para.[0047]; “each data segment present in the 271 transaction set, the system will stream the segments through a stream based parser that will determine the appropriate parse expression based on the current segment's identifier”).
	Corbin does not specifically disclose configured to generate a set of operators based on the data stream, wherein each operator is programmed to perform a predetermined action on the data stream, a display interface configured to present the set of operators as a set of visual icons responsive to a user's input within the display interface, and further configured to present a plurality of distinct node types including a sequence instruction type that represents a sequence rule as a guiding parser that sequences a state machine that receives data tree mapping node type outputs and in a designated order constructs a tree of valid segment representations.
	However, Seneski et al (US 2015/0019576 A1) in an analogous art discloses,
 and further configured to generate a set of operators based on the data stream (para.[0023]; “associating one or more data operations with each of the determined permissible transitions”). 
wherein each operator is programmed to perform a predetermined action on the data stream (para.[0004]; “perform a data operation associated with the recognized transition on a data value”). 
a display interface configured to present the set of operators as a set of visual icons responsive to a user's input within the display interface (para.[0064]; “transition analysis module 424 first forms a compilation tree representation 700 of the scope tree representation” and para.[0046]; “user 115 is also able to interact with the execution environment 104 by viewing displayed outputs and entering inputs in a user interface”).
and further configured to present a plurality of distinct node types including a sequence instruction type that represents a sequence rule as a guiding parser that sequences a state machine that receives data tree mapping node type outputs and in a designated order constructs a tree of valid segment representations (para.[0015]; “Processing the compilation tree representation to determine all permissible transitions between the nodes of the compilation tree representation”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tree representation of parsed data stream of the system of Seneski into dynamic analysis of transactional data of the system of Corbin to provide a defined structure for parsing different types of data stream and make it transparent to the user, thereby providing an interactive means of parsing data.
	Neither Corbin nor Seneski specifically disclose an interactive user interface configured to accept the user's input, wherein the interactive user interface enables a user to generate data mapping rules by selecting a plurality of nodes of at least one of the distinct node types and drawing a relationship between the selected nodes, wherein each of the distinct node types represents a rule to perform an operation defined by an operator within the set of operators presented as the set of visual icons on the display interface.
	However, Sherman et al (US 2018/0067998 A1) in an analogous art disclose,
and an interactive user interface configured to accept the user's input (para.[0110]; “user builds a visual specification 234 implicitly using the user interface” and para.[0179]; “user 100 uses the user interface 500 to select (604) a set of data fields 238 and to specify how those data fields are used”). 
wherein the interactive user interface enables a user to generate data mapping rules by selecting a plurality of nodes of at least one of the distinct node types and drawing a relationship between the selected nodes (para.[0179]; “user 100 uses the user interface 500 to select (604) a set of data fields 238 and to specify how those data fields are used. …… the user may select (604) one or more relationships”, para.[0180]; “user may also select or specify one or more filters”, and para.[0188]; “a user interface for the relationship builder module 232 is provided in a popup window, and activated by a button or menu item in the user interface”).
wherein each of the distinct node types represents a rule to perform an operation defined by an operator within the set of operators presented as the set of visual icons on the display interface (para.[0011]; “A relationship can be used to specify connectors between graphical marks (e.g., edges between nodes), which are drawn as lines or curves between the marks that share the relationship. The type of relationship can be encoded in various properties of the connectors” and para.[0188]; “a user interface for the relationship builder module 232 is provided in a popup window, and activated by a button or menu item in the user interface”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate visualization of data relationships of the system of Sherman into analysis of transactional data of the system of Corbin and tree representation of parsed data stream of the system of Seneski  to build a condition where data relations can easily compute in order to provide a resourceful analysis for effective presentation of analyzed data.

As per claim 2, the rejection of claim 1 is incorporated and further Seneski et al (US 2015/0019576 A1) discloses,
wherein the set of operators comprises an insert operator, an append operator, a path operator, and/or a transform operator (para.[0019]; “one or more data operations includes an operation for pushing into a scope of a container object, an operation for popping out of a scope of a container object, and an operation for reading a value of a data object”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tree representation of parsed data stream of the system of Seneski into dynamic analysis of transactional data of the system of Corbin to provide a defined structure for parsing different types of data stream and make it transparent to the user, thereby providing an interactive means of parsing data.

As per claim 3, the rejection of claim 2 is incorporated and further Seneski et al (US 2015/0019576 A1) discloses,
wherein the insert operator inserts a value from a first node segment element into a second node segment element (para.[0019]; “operations includes an operation for pushing into a scope of a container object”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tree representation of parsed data stream of the system of Seneski into dynamic analysis of transactional data of the system of Corbin to provide a defined structure for parsing different types of data stream and make it transparent to the user, thereby providing an interactive means of parsing data..

As per claim 4, the rejection of claim 2 is incorporated and further Seneski et al (US 2015/0019576 A1) discloses 
wherein the append operator, inserts a first segment to a second segment (para.[0019]; “operations includes an operation for pushing into a scope of a container object”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tree representation of parsed data stream of the system of Seneski into dynamic analysis of transactional data of the system of Corbin to provide a defined structure for parsing different types of data stream and make it transparent to the user, thereby providing an interactive means of parsing data.

As per claim 5, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the path operator identifies a particular segment from within a group of particular segments (para.[0042]; “Data elements are grouped into a larger structure referred to as a segment”).  

As per claim 6, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the data stream comprises a line separator character (para.[0042]; “examine the transaction data to determine the element separator and segment terminator”).  

As per claim 7, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the data stream comprises element components and delimiters (para.[0042]; “Segments are delimited from one another using a segment terminator”).  

As per claim 8, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the data stream comprises a first element before a first delimiter is a segment identifier (para.[0042]; “detection of the delimiters identifies each segment of the transactional datastream”).  

As per claim 9, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the data stream comprises an element between two delimiters (para.[0042]; “Segments are delimited from one another using a segment terminator”).    

As per claim 10, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the data stream comprises an element between a delimiter and a line separator (para.[0042]; “examine the transaction data to determine the element separator and segment terminator” and para.[0045]; “decompose segments in the transaction set into data elements”) .

As per claim 11, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the data stream comprises an element having a data value (para.[0046], Table-0003, Rule for an Eligibility Inquiry Rule set ; “the "eligibility/benefit information" (or EB01 element id) in the segment has a value of "C"”).  

As per claim 12, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
wherein the data stream comprises defined element types between delimiters (para.[0037]; “functional groups are used to group transactions by transaction types. Transaction data is contained within a functional group within a transaction set. The functional group acts as an outer envelope for one or more transaction sets, and is delimited using GS and GE segments. ST and SE segments enclose data within a transaction set”).  

As per claim 13, the rejection of claim 1 is incorporated and further Corbin et al (US 2015/0199482 A1) discloses,
further comprising one or more nodes wherein a node comprises elemental storage locations (para.[0055]; “Data nodes store instances of persisted ASC X12 5010 data segments”).

Claims 14 - 19 are computer-readable medium claim corresponding to system claims 1 – 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 6 respectively above.

Claim 20 is a method claim corresponding to system claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/1/2022